UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2015 surgical care affiliates, inc. (Exact name of registrant as specified in its charter) Delaware 001-36154 20-8740447 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 520 Lake Cook Road, Suite 250 Deerfield, IL (Address of principal executive offices) (Zip Code) (847) 236-0921 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On November 4, 2015, Surgical Care Affiliates, Inc. (the “Company”) issued a press release with respect to its operating results and other information for the three- and nine-months ended September 30, 2015. The press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. In accordance with General Instruction B.2 of Form 8-K, the information included or incorporated in this report, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liability of that section, nor shall such information be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in any such filing. Item9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated November 4, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Surgical Care Affiliates, Inc. Dated: November 4, 2015 By: /s/ Tom De Weerdt Name:Tom De Weerdt Title:Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit
